Case 20-10343-LSS Doc 2887 Filed 05/03/21 Page 1 of 2

re

© Te , Tw. ime iw

Paneh weTcy UOWE-3 PH I2:22

 

 

seeesesesce
aaa
es
y~
7

Deke Sint my nn ne

TLAw Wrimy. Thi, bewer Ptecauys, FE Fea
That To aw EvthtTey Sov 0 oF MeNeTAR

cones satan fon 1 LT

mMEmMeBée of THe Poy “KeuTs OF Amen id to Wry Test
hop S Gor yw

Son MASTER — Wite De The we tr 5 Suppose) To BS

MY ERigND An PRoreetT Me . DN 5teap HE

vai Aa). ante Me fee a) 4m oe
Hap Citaieniog § WITA Tenyteyl PEOPLE AND Kew Pine
‘Rea STRet -

~ ME So) HWS Peace Ane & Peey
Seu Tune WHAT Haleeweg Te me WAS ANFaid Ant
Team Asewy You To S€e Trap 2S Gero omy Cue 2%

Tespie , An Warr THe Sins of THe BSA wiey wer
Rée MWreepawo BY Awernea Invocenr Vierm . Prep sé

Yueug , Do Riewr By ws.

 

 
 

 

  

        

 

 

     
   

 

   

 

 

  

 

. ee a
SseeseeetTeeesesse

 

“Tew LAY Yo ei

 

 

 

 

 

 

 

 

 

is
@
@
e
@
@
@
@e
.@
@
@
@
@
@
@
@

 
Case 20-10343-LSS Doc 2887 Filed 05/03/21 Page 2 of 2

won:

HUME AM ARNEL! ABE toe:

Joon Hi 499715 Letayuy hte

PD AASwrpany d sq

fC. +
ws” fv Us aaP7IC IIA-.9 a
gael ’ } Y
a . \
en a hoy 7 ANIS a

ugeanos

  

juchy 1 £Wd TZ0Z ddv 2Z
eS & O86 VM JILLVAS

 
